ClaRK, J.,
dissenting. By Chapter 75, Laws 1895, the Legislature established “The Criminal Circuit Court of Bun-come, Madison, Haywood and Henderson Counties,” said Act providing among other things “There shall be a Clerk for the said Criminal Court for Buncombe County,” to be elected by the voters of said County, and to hold for a term of four years. The relator was elected under said provision at the general election in November, 1896, and was inducted into office on the first Monday in December of that year. By Chapters 6 and 7, Laws 1897, the above cited Act was amended by adding McDowell County to those composing the circuit, conferring civil jurisdiction concurrent with the Judges of the Superior Court in those counties and changing the title of the Court to the “Circuit Court of Buncombe, Madison, Haywood, Henderson and McDowell Counties.”
The General Assembly, by an Act ratified February 27, 1899, and to take effect from its ratification, abolished the “Criminal Circuit Court, composed of the Counties of Buncombe, Madison, Haywood, Henderson and McDowell,” and directed therein that all criminal causes pending in said Criminal Circuit Court should be transferred to the Superior Court for their respective Counties, and the Clerks of said Courts should immediately turn over to the Clerks of the Superior Courts in their respective Counties all records belonging to their respective offices, and that all crimes heretofore punishable before said Criminal Courts should be cognizable only before the Superior Courts of the several Counties. As the Legislature had unquestioned power to abolish said Court and the offices appurtenant, and as we can gather *697tbe legislative intention only from tbe Act itself, tbis wonld seem a very clear abolition. Henceforward tbe Criminal Circuit Court of tbe five Counties was only a memory,
*• Like the lost Pleiad. •
Seen no more on earth below.”
While tbe exact title of tbe abolished Court was not very accurately recited, it was sufficiently so, for tbe description left no doubt as to what Court was abolished, and tbe Act repealed “all laws and clauses of laws contrary to tbis Act.” But out of abundant caution tbe General Assembly passed another Act, ratified March 6, 1899, to abolish tbe Criminal Court, reciting therein that the above recited Acts establishing tbe Court and amendatory thereto, to-wit, Chapter 15, Laws 1895, and Chapters C and 1, Laws 1897, were repealed. Tbis having been already most effectually done by tbe Act of February 27, tbe duplicating Act of tbe 6th of March, was simply of no effect, most certainly it can not be construed as again reviving and putting in life tbe Court which bad been abolished on tbe 27th of February, for tbe momentary purpose of again killing it.
On March 3, tbe Legislature not having increased tbe number of Superior Court Districts as bad been proposed, evidently came to the conclusion (judging its motives by its enactments, tbe only course permissible to us) that tbe Superior Courts of many Counties bad been overloaded, and proceeded to create an entirely new court. “Tbe Western Criminal District Court,” and placed in it tbe following Counties: Buncombe, Haywood, Burke, Surry, Yancey, McDowell, Henderson, Caldwell, Madison and Forsyth— double tbe number of Counties and covering more than double the territory of tbe Court which bad been abolished February 27. Tbis was held in tbe very recent case of Ward v. Elizabeth City, 121 N. C., 1, to be sufficient to destroy the identity of tbe two Courts, it being there said *698“the plaintiff, who was city attorney under an abolished corporation has no claim to the salary of city attorney in a substantially different corporation created by the General Assembly, though it embraces the whole of the territory and population contained in the former corporation, much more being added to the new corporation.” Why should this Court be called upon to overrule this most recent and unanimous decision in order to defeat the legislative will as expressed in the Act of February 27. But in many other respects besides the vastly increased territory (now reaching down towards the center of the State), and the difference in its name, the Court created on the 3rd of March, differs materially from that which was destroyed on February 27, among these ether differences are: The Acts creating the abolished circuit for five Counties purported to confer both civil and criminal jurisdiction and appeals were to lie direct to the Supreme Court, while in the new District Court, composed of ten Counties, only criminal jurisdiction is conferred, and appeals lie to the Superior Courts instead of to this Court. It is true this particular-modification was doubtless due to decisions of this Court rendered in regard to the jurisdiction of Criminal Courts, but none the less it is a change from the provisions creating the former Court. Then the Clerks and Solicitors in the Court abolished on the 27th of February were elected by the people of the respective Counties: in the new Court they are appointed by the Judge. Under the old Court there was one Solicitor for the entire district; under the new, there is a solicitor for each County, with many new duties, and different from those prescribed for the Solicitor under the old court. There are many other differences between the Courts showing that the Legislature, when it created the new Court on the 3rd of March, did not intend to resurrect and recreate the old Court it had *699abolished on the 27 th of February, an intention which was further negatived by the second abolition Act of March 6th, duplicating and reiterating the abolition of the old Court, yet it is only upon the ground that the new Court was intended by the Legislature to recreate and continue in force the old Court, that the Court can hold that the old Court was not abolished by the Act of February 27. In Wood v. Bellamy, 120 N. C., 212, the Court arrived at this intention from the fact that the abolishing Act and the recreating Act were one and the same, and that on its face it purported to be, and in fact was, merely amendatory of the original Act creating the Insane Asylum, and because there was no substantial change, at the most the titles of a few offices being altered, the Court saying (p. 222), “There is nothing in the Act but the same old offices, with changed names, with the same duties, rights and privileges, as were provided under the old law.” But it is absolutely impossible to read the Act of March 3rd and find therein or draw therefrom any legislative intention to resurrect and keep in force a different Court embracing less than half the territory, with different jurisdiction, with officers selected in a different mode and with many other differences, which had been unequivocally abolished on the 27th of February.
There can be no question of the meaning of the Act of the 3rd of March creating the new Court, but it is suggested that a different meaning can be read into it by reading it in connection with the Act of February 27, as in parti materia, on the ground that all Acts passed at the same session of the General Assembly are in effect one and to be construed together. If so, the subject matter is changed with the delightful frequency to be found elsewhere only in a dictionary. But the old fiction that all Acts are parts of one and the same enactment, like The Code for instance, is *700utterly untrue in fact, and is contradicted by the modern custom of making each Act take effect from the date of its ratification.
The Act of February 27, abolishing the old Court, was within the power of the General Assembly to enact, and the Courts can only declare it nullified and set it aside when in conflict with some provision in the Constitution; it can not be done by virtue of a fiction created merely by judicial construction in the remote past when Parliament sat often not more than a day or two at a session — a fiction too which has long since been exploded.
But it is further contended that the two Acts being in pari materia, must be construed together. That is “begging the question” at issue. It is contended that the two Acts, if they could be construed together, would be in pari materia and therefore, being in pari materia, ought to be construed together. They were both passed at the same session and they are both in regard to Courts, but that does not malee them in pari materia. A reading of them shows that they are anything else than in pari materia. One Act is abolishing a Court for five Counties having criminal and civil jurisdiction; the other is an Act passed on a different day creating a Court for ten Counties, restricted to criminal jurisdiction and with many other features, some of which are above recited, distinguishing it from the Court which was abolished on the 27th of February. When two or more Acts are in pari materia, the Court will contrue them together solely for the purpose of' ascertaining the legislative intent, but it will never assume that the Acts are in pari materia, when they are totally different, for the purpose of construing them together, and hold that because construed together the clearly expressed and unmistakable intent of one Act is negatived and set aside by the other.
*701The closing words of tbe speech of the learned counsel of the plaintiff in his argument to this Court (and which is, though less distinctly, set out in his brief) summed up and stated in a compact form the true ground on which he relied to bracket together the Act of February 27, and that of March 3, in the hope to get a judicial decree annulling and setting aside the Act of February 27, which abolished the Court, and with it, the office of his client. Said he in substance and nearly in toiidem verbis, “When the Legislature on February 27 abolished the old Court it was lusting for the offices it furnished, and at that time the Legislature intended to creat this new Court-, and this Court should construe the two Acts together and set aside the Act of February 27, and defeat the fraud thus intentionally perpetrated upon my client.” The argument was frank and stated the only ground upon which the Act of 27th of February can be nullified, or construed to mean a continuance of the plaintiff’s office when it decreed just the opposite — its immediate and utter abolition. If the Courts have jurisdiction of the Acts of the Legislature, can divine and declare its motives, and set aside an Act of that greatest of the departments of the Government just as it can pass upon the bonco fides of a deed between individuals, and set it aside for fraud, then the plaintiff might have ground to maintain this action provided he had introduced evidence to sustain the charge of mala fides, and a jury had sustained his contention, neither of which has been done in this case, and no Court in an English speaking community has deemed itself vested with such jurisdiction.
A frequent recurrence to first principles is essential to the maintenance of liberty. The Legislature is the great and chief department of Government. It alone is created to express the will of the people. As said in a recent opinion *702by Faircloth, C. J., Ewart v. Jones, 116 N. C., 570: The sovereign power is exercised by the General Assembly, “the only limitation upon this power is found in the organic law as declared by the delegates of the people in Convention assembled from time to time.” Whereas the two coordinate departments; — the . judiciary and the executive — have no powers whatever except, those granted by the Constitution or by the Legislature, and the last can be resumed or with1 drawn at the legislative will. The Legislature has all the power the people themselves have, except where restricted by the. Constitution; the Executive and Judiciary have none except. what is given by the Constitution. The Supreme power in every government of every kind is the law making power, wherever it may be vested. With us that power is vested in the people, who exercise it through their representatives in Congress and in the several State Legislatures, subject to review by the people themselves at the next election, when they may choose new representatives who can repeal what has been done. In no other country than in the United States, not even in those with written Constitutions, has any Court claimed or exercised the power to declare an Act of the Legislature invalid because in conflict with the Constitution, and in this country it is conferred upon no Court by any constitutional provision. It has been assumed by the Courts upon their own motion, and though it has been more or less exercised for over one hundred years no State has ever yet recognized it by inserting a provision in its Constitution empowering the Court to declare any Act of the Legislature unconstitutional. Eminent statesmen and jurists have denied the power and asserted that neither the Executive nor the Legislature is bound by such decrees of Courts, which they have no constitutional warrant to authorize. In truth this assertion of authority by the Courts to *703annul an Act of tbe Legislature upon tbe ground tbat tbe Court thinks it in conflict witb tbe Constitution bas been tolerated ratber.tban conceded, upon tbe reiterated declarations of Courts tbat- they would never bold any Act unconstitutional unless it was plainly and beyond reasonable doubt in violation of tbe Constitution. Notwithstanding this toleration in tbe exercise by tbe Courts of this power thus limited, when recently tbe sudden change of opinion by one Judge, set aside a great public measure which bad been passed by tbe two bouses of Congress and approved by tbe President, and thus transferred over $60,000,000 of annual taxes (of which North Carolina’s share is one and a half million) from those most able to bear it, tbe receivers of large incomes, and placed it upon those least able to bear it, tbe laboring masses, tbe nation awoke to tbe immense liability to abuse of this irresponsible power assumed by tbe Judiciary, without any express constitutional warrant, to nullify and set at naught tbe will of tbe people as expressed through their constitutional organs, their Legislatures and Congress. This is not an auspicious time for tbe Courts to “amplify their jurisdiction” in tbat direction. North Cai'°liua is one of tbe States tbat bas never given its Executive even a modified veto upon legislative action, and there is nothing in its Constitution indicating any intention to give tbe judiciary any supervision or control over tbe lawmaking power. On tbe contrary, while tbe Courts can not pass, in any tbe most remote degree upon tbe title to bis seat of any member of the Legislature, tbat body can sit in judgment upon any member of the Executive or Judiciary branches of tbe State Government by impeachment, and remove him. from office. This indicates tbat tbe ultimate supervisory power is in tbe Legislature, not in tbe judicial department.
The Legislature is tbe great depository of power subject to *704review by the people themselves at the next election, as the real sovereign. It only has the power, which belongs to the sovereign alone, of levying taxes, of granting and withholding supplies, by which power governments are stopped or put in motion — the power which alone subordinates the military to the civil authority and prevents usurpation from any quarter.
I would not be understood as contending that the power which the Courts have so long exercised (often for good, sometimes not) by declaring legislative Acts unconstitutional, is invalid. But it is well to recall that it is not derived from any provision in the Constitution, that during all this time popular sentiment has not yet so far endorsed it as to guarantee it by a constitutional amendment, that it is not inherent in, nor necessary to, the Courts as none outside of the United States exercise it, and that being thus without constitutional warrant every extension jeopardizes its extinction. The independence .of the Judiciary does not require that it shall have the power to intervene in a coordinate department and set aside its actions as invalid. When this is done, it is upon other grounds than the independence of the Judiciary.
Prior to the Revolution, the only branch of the Government in North Carolina in which the people had a voice was the legislative. The Executive and Judiciary were appointed by the Crown and were oppressive and obnoxious. As a consequence, when the Convention at Halifax in 1776 framed our first State Constitution, the Government was made almost entirely legislative. The Governor and all the State officers were elected by the Legislature, the Governor and Treasurer for terms of one year, and the Judges were elected in the same mode for life. This remained unaltered for nearly 60 years when the Convention of 1835 amended the Constitution by making the Governor elective by the peo-*705pie for a term of two years. The present Supreme Court was created by legislative enactment in 1818, and while the Judges held for life, their offices were subject to be abolished at any time by legislative enactment.
In 1868 the Governor and Chief Executive officers, Secretary of State, Treasurer, etc., were made elective by the people for terms of four years, and the Supreme Court was made a coordinate department of the Government. The judges of the Supreme and of the Superior Courts were made elective by the people for terms of eight years, but all other Courts remained., as before, to be created or abolished at the will of the Legislature, who could also regulate the exercise of their powers by all Courts below the Supreme Court (Constitution, Article IV, Section 12), and power is expressly reserved to the Legislature to abolish any of the Superior Court judgeships. Constitution Article IV, Section 10. The independence of the Supreme Court only (and not of the entire judicial department) is provided for. Article I, Section 8. From this it will be seen that, while the Supreme Court is made independent of the Legislature, instead of being a legislative creation, as theretofore, there is nothing which looks to giving the Supreme Court supervisory control over the Legislature which voices the will of the sovereign, subject to a referendum every two years of their conduct in the election of a new General Assembly who can pass upon and repeal any Act whatever of their predecessors, and no power is given the Courts to interfere with this review and rejection by the popular vote of the action of their agents in a former General Assembly. Whatever powers are given the judiciary and executive are grants set out in the Constitution. On the other hand,, the Legislature are the agents of the people, speaking their will, and only restricted where the Constitution has limited their powers, *706and their actions are subject always to review at the ballot box. This is our Government. In it there is no room for a judicial hegemony. The sovereignty remains always in the people to be exercised readily and promptly. It can not be tied up and put beyond their reach by a 60 days’ Legislature creating officers for four years or 50 years or for life, and putting them in charge of the State institutions and the State’s property. The emoluments of such office holders can not be more sacred than the right of the people to control their own Government, and to change the management of their own property whenever they think proper.
In the present case, the General Assembly had the unde-nied power to pass the Act of the 27th of February, abolishing the Criminal Circuit and with it the plaintiff’s office. Beyond all controversy this was done by that Act. If the Act of the 3rd of March, creating the new Court is defective in any way, it does not concern the plaintiff, but the incumbents of office under the new Court. There is nothing in the Act of March 3 which refers in the slightest degree to the Act of February 27, or which by any reasonable construction can be held as indicating a legislative intention to repeal the clear expressions of that Act. The only logical ground is that expressed by the counsel for the plaintiff, that the Act of February 27 was passed with the intention to reenact the Court on March 3, with some insubstantial variation, and therefore the Act of February 27 should be set aside as a fraud perpetrated upon his client. It is only by that process that the Acts of February 27 and March 3 can be put together and construed in pari materia, for there is nothing in the face of the Acts to indicate that the Legislature intended they should be construed together. That position has not in any respect been endorsed by this Court, and unless it was, it is clear to my mind that the Act of *707February 27, abolishing the plaintiff’s office is still in full force, and that his Honor, Judge Starbuch, was correct in sustaining the demurrer to the plaintiff’s complaint upon that ground.